United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, MANAGER
COLUMBUS PROCESSING & DISTRIBUTION
CENTER, Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-973
Issued: August 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2013 appellant filed a timely appeal from a December 4, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his recurrence of
disability claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing
January 10, 2012 causally related to his April 19, 2011 employment-related injuries.
On appeal, appellant contends that no intervening injury occurred and he continues to
suffer from residuals of his April 19, 2011 employment injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on April 19, 2011 appellant, then a 58-year-old mail clerk, sustained
a lumbosacral and cervical strain and a contusion of the right shoulder as a result of being hit on
his right side by two all-purpose containers (APC) while casing mail at work. On October 26,
2011 Dr. Eric Schaub, an attending Board-certified internist and occupational medicine
physician, released him to return to full-time regular work.
Appellant filed claims for leave without pay (Form CA-7) from January 10 to
April 21, 2012. He related that his physician placed him off work during this period due to his
work-related injuries.
By letter dated March 13, 2012, OWCP advised appellant that no evidence was received
to support his claim. It requested that he submit a complete and comprehensive narrative report,
which included a history of his injury and a thorough explanation with objective findings on how
his condition worsened such that he could no longer perform the duties of his position when he
stopped work on January 10, 2012.
In a January 18, 2012 attending physician’s report (Form CA-20), Dr. Schaub advised
that appellant had a strain and aggravation of degenerative disc disease of the lumbar and
cervical spine. He indicated with an affirmative mark that the diagnosed conditions were caused
by the April 19, 2011 employment injuries. Dr. Schaub advised that appellant was totally
disabled from January 8 through February 1, 2012. In a March 21, 2012 duty status report (Form
CA-17), he advised that appellant had a lumbar sacroiliac (SI) joint strain. Appellant was totally
disabled for work. In a Form CA-20 dated March 21, 2012, Dr. Schaub advised that appellant’s
cervical strain had resolving aggravation of cervical degenerative disc disease. He indicated with
an affirmative mark that the diagnosed condition was caused by the April 19, 2011 employment
injuries. Appellant was totally disabled from March 17 to April 30, 2012.
An unsigned progress note dated February 29, 2012 contained the typed name of Kristina
Eberly, a certified nurse practitioner, and stated that appellant had a lumbosacral strain with
significant aggravation of degenerative disc disease and cervical neck strain with some
improvement.
Unsigned progress notes dated March 16 and 26, 2012 contained the typed name of
Dr. Steven A. Severyn, a Board-certified anesthesiologist and internist, and stated that appellant
had a lumbosacral sprain of the ligament joint.
In an April 27, 2012 decision, OWCP denied appellant’s claim, finding that he failed to
submit rationalized medical evidence establishing that he was totally disabled commencing
January 10, 2012 due to his accepted April 19, 2011 employment injuries.
On May 7 and 21, 2012 appellant again filed CA-7 forms for leave without pay from
April 24 to May 19, 2012. He was again placed off work by his physician due to the accepted
employment injuries.
On May 20, 2012 appellant requested a telephone hearing with an OWCP hearing
representative. In letters dated May 18, 2012, he described the January 9, 2012 incident. A take2

away belt carrying trays of mail stopped working and the mail on the reject belt kept moving.
When this occurred, trays had to be stacked on belts, the floor, in an APC and anywhere else
until the take-away belt started again. Appellant rushed to help an employee perform this task
within less than one hour. Trays of mail were everywhere. Appellant was bending and lifting.
He reached over his head to unload two APCs filled with mail that was mostly not in a sleeve.
Appellant had to cut plastic straps from the mail before it could be placed on line. He handled
over 100 trays of mail with severe problems while experiencing back and neck pain. Appellant
underwent physical therapy, took various medications and received injections to treat his
symptoms. He was disabled for work from January 10 to May 9, 2012. Appellant contended
that the injuries he sustained on January 9, 2012 and his resultant disability commencing
January 10, 2012 were work related. He requested authorization for further medical treatment.
Appellant submitted photographs of equipment related to the January 9, 2012 incident.
In an April 16, 2012 progress note, Dr. A. Raja Swain, a Board-certified anesthesiologist,
stated that appellant had a SI joint injection under fluoroscopy. In a May 14, 2012 progress note,
he advised that appellant was doing well with minimal pain and addressed his treatment plan. In
a September 20, 2012 progress note, Dr. Swain advised that appellant had SI joint pain.
In CA-20 and CA-17 forms, narrative reports and progress notes dated March 21 through
June 20, 2012, Dr. Schaub reiterated his prior lumbar, cervical and SI joint diagnoses and
opinion that the diagnosed conditions were caused by the April 19, 2011 employment injuries.
He advised that appellant was either partially or totally disabled on intermittent dates from
April 25 to June 30, 2012.
During a September 18, 2012 telephone hearing, an OWCP hearing representative
informed appellant about the definition of a new injury. Appellant was advised that it appeared
he had sustained a new injury on January 9, 2012 based on his testimony for which he should file
a new traumatic injury claim. He stated that he continued to suffer from his April 19, 2011
employment injuries and was unable to work for four months. Appellant’s physician released
him to return to work. Appellant was waiting for approval for medical treatment. He was
advised about the type of medical evidence he needed to submit to establish his new injury
claim.
Appellant submitted additional reports from Dr. Schaub, including a Form CA-20 and
narrative report dated September 26, 2012. In the CA-20 form, Dr. Schaub provided a date of
injury as January 9, 2012. He provided a history of injury that a belt spilled mail onto the floor
and appellant had to physically load an APC. Dr. Schaub advised that appellant had a
lumbosacral strain and left sacroilitis. He indicated with a checkmark that the diagnosed
conditions were caused or aggravated by an employment activity. In the narrative report,
Dr. Schaub provided a history that appellant was injured on April 19, 2011. However, on
January 9, 2012 appellant was working in a mail sorting facility when a conveyor belt
malfunctioned, which caused all the mail on the conveyor belt to spill down onto the floor into
an overload relief chute. He picked up all the mail from the floor, including packages and
reloaded them into an APC. Following this activity, appellant had a significant aggravation of
his low back pain. He was advised to report his injury as a separate injury and an aggravation of
his April 19, 2011 injury, which caused the worsening of his symptoms. Dr. Schaub noted that

3

appellant was currently performing his regular job. He listed findings on physical examination
and diagnosed lumbosacral strain with left SI joint strain.
In a December 4, 2012 decision, an OWCP hearing representative affirmed the April 27,
2012 decision, finding that the medical evidence was insufficient to establish that appellant’s
disability was causally related to his accepted April 19, 2011 employment-related injuries. She
found that working on an APC on January 9, 2012 represented an intervening incident which
resulted in his total disability commencing that date and would constitute the basis for a new
traumatic injury claim.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition, which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.2 If the disability results from new
exposure to work factors, the legal chain of causation from the accepted injury is broken and an
appropriate new claim should be filed.3
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which he claims compensation is causally related to the accepted
injury. This burden of proof requires that an employee furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical reasoning.4 Where no such rationale is present, medical evidence
is of diminished probative value.5
ANALYSIS
OWCP accepted that appellant sustained a lumbar and cervical strain and a right shoulder
contusion as a result of his April 19, 2011 employment injuries. Appellant returned to his
regular duties as of October 26, 2011. He claimed a recurrence of disability commencing
January 10, 2012 due to his accepted injuries and stopped work on that date. The Board finds
that appellant failed to submit sufficient medical evidence to establish that his disability
commencing January 10, 2012 is attributable to his accepted conditions.

2

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).
3

Federal (FECA) Procedure Manual, id. at Chapter 2.1500.3 (May 1997), Donald T. Pippin, 54 ECAB
631 (2003).
4

I.J., 59 ECAB 408 (2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

4

Appellant alleged that he reinjured his back and cervical spine at work on
January 9, 2012. A conveyor belt carrying trays of mail stopped working and all the trays fell
onto the floor. He stacked over 100 trays of mail onto other belts, the floor and into an APC.
Appellant alleged that his current conditions are related to a new work incident rather than a
spontaneous change in his work-related conditions.6 That he sustained a new injury is supported
by Dr. Schaub’s September 26, 2012 reports. In these reports, Dr. Schaub provided a history of
the January 9, 2012 incident and opined that appellant’s lumbosacral strain and left sacroilitis
were caused by this incident. As he attributed appellant’s current conditions to a new injury or
intervening cause rather than a spontaneous change of the prior work-related injuries of April 19,
2011, the Board finds that his claim does not meet the definition of a recurrence of disability.7
For this reason, appellant has not met his burden of proof to establish a recurrence of disability.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability commencing January 10, 2012 causally related to his April 19, 2011 employmentrelated injuries.9

6

See Cecelia M. Corely, 56 ECAB 662 (2005).

7

See Bryant F. Blackmon, 56 ECAB 752 (2005).

8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

As suggested by the hearing representative, appellant may file a new claim for the alleged January 9, 2012
employment injury.

5

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

